EXHIBIT 10.1

 

SECOND AMENDMENT TO
AASTROM BIOSCIENCES, INC.
2009 OMNIBUS INCENTIVE PLAN

 

WHEREAS, Aastrom Biosciences, Inc. (the “Company”) desires to amend the Aastrom
Biosciences, Inc. 2009 Omnibus Incentive Plan (as amended and in effect, the
“Plan”) to increase the aggregate number of shares authorized for issuance under
the Plan by 5,000,000 shares of common stock, no par value (the “Common Stock”),
of the Company and to increase certain limits on grants to participants therein
(the “Plan Amendment”); and

 

WHEREAS, on April 5, 2012, subject to shareholder approval, the Board of
Directors of the Company approved the Plan Amendment.

 

NOW THEREFORE, in accordance with Section 12.1 of the Plan, the Plan is hereby
amended as follows:

 

1. Section 3.1(a) of the Plan is hereby amended and restated in its entirety to
read as follows:

 

“(a) Subject to adjustment as provided in Section 12.2, effective as of May 3,
2012 the Shares authorized for grant under the Plan shall be increased from
7,150,000 Shares to 12,150,000 Shares, as increased if applicable under this
Section, less one (1) share of Stock for every one (1) share of Stock that was
subject to an option or stock appreciation right granted after June 30, 2009
under the Prior Plans and 1.25 Shares for every one (1) Share that was subject
to an award other than an option or stock appreciation right granted after
June 30, 2009 under the Prior Plans. Any Shares that are subject to Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share granted, and any Shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against this limit as
1.25 Shares for every one (1) Share granted. After the effective date of the
Plan (as provided in Section 13.13), no awards may be granted under any Prior
Plan.”

 

2. The last sentence of Section 5.7 of the Plan is hereby amended and restated
in its entirety to read as follows:

 

“Notwithstanding anything in Section 3.1 to the contrary and solely for the
purposes of determining whether Shares are available for the grant of Incentive
Stock Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options granted under the Plan shall be
12,150,000 Shares, subject to adjustment as provided in Section 12.2.”

 

3. The Section 10.5 of the Plan is hereby amended and restated in its entirety
to read as follows:

 

“10.5. Limitations on Grants to Individual Participants.  Subject to adjustment
as provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than
2,500,000 Shares (such figure adjusted for the one-for-eight split of the Common
Stock of the Company on February 18, 2010) and (ii) Restricted Stock,
Performance Awards and/or Restricted Stock Unit Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in Shares in any 12-month period with respect to more than 2,000,000
Shares (such figure adjusted for the one-for-eight split of the Common Stock of
the Company on February 18, 2010); provided, however, that a Participant may be
granted, in his or her initial year as an Employee (including a Participant who
was previously a Director and then becomes an Employee, but not including a
Participant who is an employee of the Company and transfers to an Affiliate or
vice versa), an additional grant in such initial year not to exceed (i) Options
or Stock Appreciation Rights with respect to more than 5,000,000 Shares (such
figure adjusted for the one-for-eight split of the Common Stock of the Company
on February 18, 2010) and (ii) Restricted Stock, Performance Awards and/or
Restricted Stock Unit Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares with respect to more than 4,000,000 Shares (such figure adjusted for the
one-for-eight split of the Common Stock of the Company on February 18, 2010)
(the foregoing limitations in this sentence are referred to collectively as the
“Limitations”). In addition to the foregoing, the maximum dollar value that may
be granted to any Participant for each 12 months in a Performance Period with
respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is $2,000,000. If an Award is cancelled, the cancelled Award shall continue
to be counted toward the applicable Limitation (or, in the case of a Performance
Award denominated in cash, to be counted toward the dollar amount in the
preceding sentence).”

 

4. The Plan Amendment shall be effective upon approval of the shareholders of
the Company at the May 3, 2012 Annual Meeting of Shareholders. If the Plan
Amendment is not so approved at such meeting, then the amendment to the Plan set
forth herein shall be void ab initio.

 

5. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.

 

--------------------------------------------------------------------------------